

116 HR 6479 IH: Taxpayer Accountability for Airlines Relief Act
U.S. House of Representatives
2020-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6479IN THE HOUSE OF REPRESENTATIVESApril 10, 2020Mr. Burchett introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require air carriers receiving Federal loans under the Coronavirus Aid, Relief, and Economic Security Act to limit compensation paid to each executive to the amount of such executive’s 2019 salary until such loans are repaid, and for other purposes.1.Short titleThis Act may be cited as the Taxpayer Accountability for Airlines Relief Act. 2.Limitation on compensation to air carrier executives(a)In generalWith respect to an air carrier receiving a Federal loan under the Coronavirus Aid, Relief, and Economic Security Act, until such time as the air carrier repays all of such loan, the air carrier may only pay compensation to an executive of the air carrier in an amount equal to or less than the amount of salary paid to the executive in 2019.(b)DefinitionsIn this section:(1)Air carrierThe term air carrier has the meaning such term has under section 40102 of title 49, United States Code.(2)ExecutiveWith respect to an air carrier, the term executive means an employee of the air carrier whose total compensation exceeded $425,000 in calendar year 2019. For purposes of this paragraph, for an employee hired after January 1, 2019, the annualized salary of such employee for calendar year 2019 shall be used instead of the actual salary of the employee.